Hines, J.
I concur specially in the result reached in this case,
because the liquor involved was not contraband. Under the police power of this State contraband liquor can be seized and confiscated, whenever found within .the limits of this State, although the same may be moving as an interstate shipment by rail carrier. There is no property in intoxicating liquor, under circumstances which render it contraband, which is protected by the provision of the interstate-commerce clause of the constitution of the United States, against the police power of the State; and under this power such liquor can be seized and destroyed under any and all circumstances. I do not understand that there is anything in the opinion holding the contrary; but I wish to make my position in this matter clear.